American Century Capital Portfolios, Inc. Statement of Additional Information Supplement Supplement dated May23, 2014■Statement of Additional Information dated March 1, 2014 The following replaces the table under the Bonus section on page 33. Fund Benchmark Peer Group Global Real Estate FTSE EPRA/NAREIT Global Index(2) Morningstar Global Real Estate Real Estate MSCI U.S. REIT Index Morningstar Real Estate 1 Custom peer groups are constructed using all the funds in the indicated categories as a starting point. Funds are then eliminated from the peer group based on a standardized methodology designed to result in a final peer group that is both more stable (i.e., has less peer turnover) over the long term and that more closely represents the fund’s true peers based on internal investment mandates. 2 Effective January 1, 2014, the benchmark changed from the MSCI All Country World IMI Real Estate Index to the FTSE EPRA/NAREIT Global Index, part of the FTSE EPRA/NAREIT Global Index Series. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-82458 1405
